Citation Nr: 9904768	
Decision Date: 02/22/99    Archive Date: 03/03/99

DOCKET NO.  97-06 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to a total compensation rating on the basis of 
individual unemployability due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.L. Puchnick, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1942 to December 
1945.

This case is currently before the Board of Veterans' Appeals 
(BVA or Board) on appeal from an August 1996 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky, which denied the veteran's 
claim of entitlement to a total rating for compensation based 
on individual unemployability due to service-connected 
disabilities.  The veteran filed a timely appeal to that 
adverse determination.

In January 1998, the Board remanded the instant appeal for 
additional development.  The claims file has been returned to 
the Board for appellate review.


FINDINGS OF FACT

1.  The veteran is currently service-connected for herniated 
nucleus pulposus of L5-S1, postoperative, evaluated as 60 
percent disabling, and for pes planus, second degree, 
evaluated as 10 percent disabling; his combined disability 
evaluation is 60 percent.

2.  The veteran has an eighth-grade education, has 
occupational experience from 1946 to 1980 in the retail 
automotive field, and last worked in 1980.

3.  The veteran is not unemployable due solely to his 
service-connected disabilities.


CONCLUSION OF LAW

The requirements for a total compensation rating based on 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and capable of substantiation and thus is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
That is, he has presented a claim which is not inherently 
implausible.

The law provides that a total disability rating based on 
individual unemployability due to a combination of 
disabilities may be assigned, where the schedular rating is 
less than total, when the disabled person is unable to secure 
or follow a substantially gainful occupation as a result of 
service connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  If the schedular rating is less than 100 percent, the 
issue of unemployability must be determined without regard to 
the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 
4.19.  Marginal employment shall not be considered 
substantially gainful employment.  38 C.F.R. § 4.16(a).  
Factors to be considered are the veteran's education and 
employment history.  Ferraro v. Derwinski, 1 Vet. App. 326, 
332 (1991).  The regulations provide that a total disability 
rating based on individual unemployability may be assigned 
where a veteran is unable to secure or follow a substantially 
gainful occupation because he has two or more service-
connected disabilities where at least one of them is rated at 
40 percent or more, with sufficient additional disability for 
a combined rating of 70 percent or more.  38 C.F.R. §§ 3.340, 
3.341, 4.16.

Currently, the veteran's service-connected disabilities are 
herniated nucleus pulposus of L5-S1, postoperative, evaluated 
as 60 percent disabling, and pes planus, second degree, 
evaluated as 10 percent disabling.  His combined disability 
evaluation is 60 percent disabling.  This does not currently 
satisfy the minimum percentage requirements for individual 
unemployability.  See 38 C.F.R. § 4.16(a).  However, it is 
the policy of VA that all veterans who are unable to secure 
and follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Where a veteran fails to meet the applicable 
percentage standards, an extra-schedular rating is for 
consideration where a veteran is unemployable due to service-
connected disabilities.  38 C.F.R. § 4.16(b).  Thus, the 
issue is whether his service-connected disabilities preclude 
him from engaging in substantially gainful employment (i.e., 
work which is more than marginal, that permits the individual 
to earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 
356, 358 (1991).  For the veteran to prevail in his claim for 
a total compensation rating based on individual 
unemployability, the record must reflect circumstances, apart 
from his non-service-connected disabilities, which place him 
in a different position than other veterans having a combined 
60 percent compensation rating.  The sole fact that a 
claimant is unemployed or has difficulty in obtaining 
employment is not enough.  The ultimate question is whether 
the veteran, in light of his service-connected disabilities, 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1992).

The veteran's service medical records reveal multiple 
diagnoses of bilateral pes planus, existing prior to service.  
He was also hospitalized in March 1945 with complaints of low 
back pain.  The final diagnosis was strain, chronic, 
myofascial, lumbar region, moderately severe, cause 
undetermined.  The veteran sought hospitalization in August 
1945 for severe strain of the right low back.  He complained 
that the pain had increased in intensity since March 1945.  
The veteran's December 1945 discharge examination revealed 
secondary bilateral pes planus.  While that examination noted 
no musculoskeletal defects, the veteran gave a history of 
wrenching his back while loading a box on a truck in 1945.  

In April 1946, the current 10 percent disability evaluation 
was assigned for bilateral pes planus, second degree, 
symptomatic, due to in-service aggravation.

A VA narrative summary dated in March 1950 noted that a 
laminotomy and excision of herniated nucleus pulposus, L5-S1, 
right, was performed in February 1950.  By a rating decision 
dated in March 1950, service connection was granted, and a 
final 60 percent disability evaluation was assigned, for 
herniated nucleus pulposus, L5-S1, right.  This rating was 
reduced to 40 percent in a March 1951 rating decision, then 
to 10 percent in a March 1953 rating decision.
By a rating decision dated in March 1980, the rating for the 
veteran's service-connected herniated nucleus pulposus was 
increased to 40 percent.  In April 1983, the RO denied the 
veteran's claims of entitlement to an increased rating for 
his service-connected herniated nucleus pulposus, and for 
entitlement to a total evaluation based upon unemployability.  
The veteran appealed those adverse determinations to the 
Board, which denied the claims in an April 1984 decision.

The current 60 percent disability evaluation for the 
veteran's service-connected low back disorder was assigned by 
the RO in a June 1987 rating decision, pursuant to 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  This is the maximum schedular 
evaluation assignable under that particular code.

In August 1987, and again in October 1989, the RO denied the 
veteran's claim of entitlement to a total compensation rating 
on the basis of individual unemployability due to service-
connected disabilities.

Entitlement to an increased evaluation for pes planus was 
denied by the RO in December 1989.

More recently, in April 1996, the veteran submitted a VA Form 
21-8940, Veteran's Application for Increased Compensation 
Based on Unemployability.  On it, he reported that he had 
completed the eighth grade, had last been self-employed as an 
automobile dealer in 1980 working 60 hours per week, had had 
no additional education or training since becoming too 
disabled to work, and had retired early due to the pain 
associated with his service-connected disabilities.

The veteran underwent a VA compensation examination in May 
1996.  The examiner noted the veteran's history of an 
operation for herniated nucleus pulposus, as well as his 
numerous non-service-connected disabilities, including marked 
obesity, coronary artery disease with a history of two 
myocardial infarctions, hypertension, gout, a history of 
chronic renal failure with borderline need for dialysis, and 
multiple joint arthritis, including severe degenerative joint 
disease of the cervical spine and severe degenerative joint 
disease of the left knee.  The veteran arrived sitting in a 
wheelchair.  He stated that he was unable to walk more than a 
few steps with help (apparent by the examiner's observation).  
Musculoskeletal examination at that time showed that the 
veteran could not stand in order to be weighed, and it was 
also observed that he required assistance getting on and off 
the examining table.  Because the veteran was unable to 
stand, the examiner could not evaluate the veteran's lumbar 
spine.  X-ray examination of the lumbosacral spine revealed 
fairly severe degenerative disease, with multiple narrowed 
disc spaces and degenerative changes in the facet joints.  
The veteran's pes planus was not evaluated during the 
examination.  The diagnoses were:  marked obesity; coronary 
artery disease with myocardial infarction times two, and 
angioplasty times one; hypertension; gout; chronic renal 
failure with borderline need for dialysis, by history; 
polyarthritis, questionable cause; severe degenerative joint 
disease of the cervical spine; herniated nucleus pulposus at 
L5-S1, with status post lumbar disc surgery in the early 
1950's; fairly severe degenerative disease, lumbar spine; 
status post right total knee replacement, by X-ray; severe 
degenerative joint disease of the left knee; no degenerative 
changes of the glenohumeral joint, right shoulder, by X-ray; 
mild degenerative changes of the left acromioclavicular 
joint, left shoulder, by X-ray; and mild degenerative changes 
of the proximal and distal intraphalangeal joints of the 
back.  Without specifying whether the veteran's service-
connected disabilities alone rendered him unemployable, the 
examiner concluded that the veteran was unemployable.  

A VA hospitalization summary dated in July 1996 revealed that 
the veteran was admitted for complaints of dysuria, urgency 
and decreased urine output.  The final diagnoses were 
congestive heart failure with hypertension with ruled out 
myocardial infarction, and chronic atrial fibrillation.  An 
August 1996 addendum changed the diagnoses to unstable angina 
and congestive heart failure.

Also of record is a VA hospitalization discharge summary 
dated in August 1996, which shows that the veteran was 
admitted for a 3-day history of bright red blood per rectum, 
mixed with brown stool.  The diagnoses were:  status post 
polypectomy in the cecum, status post polypectomy in the 
sigmoid colon; history of bladder outlet obstruction and 
bladder stretch injury; congestive heart failure; chronic 
atrial fibrillation; history of coronary artery disease, 
status post myocardial infarction; chronic renal failure; 
hypertension; and history of gout.  An August 1996 addendum 
added a diagnosis of benign neoplasm of the cecum.

In January 1998, the Board remanded the instant appeal in 
order to afford the veteran a VA orthopedic examination, for 
the purpose of determining the current severity of his 
service-connected postoperative herniated nucleus pulposus of 
L5-S1 and pes planus.  Also requested was a determination as 
to the etiology and extent of the veteran's multiple joint 
arthritis, knee disability, and heart disease, to include a 
determination of whether those disabilities were caused or 
aggravated by the veteran's service-connected herniated 
nucleus pulposus.

Pursuant to the January 1998 remand by the Board, the veteran 
was afforded a VA examination in April 1998.  He presented in 
a wheelchair, accompanied by his wife.  The veteran reported 
that he had been released from hospitalization to rule out 
myocardial infarction in March 1998.  Current treatment for 
congestive heart failure, coronary artery disease, 
hypertension, chronic renal insufficiency, chronic atrial 
fibrillation, and history of gastrointestinal bleed was 
noted.  The veteran complained of severe pain in the lumbar 
spine.  Physical examination revealed a gentleman who was 
consistent that all of his health problems stemmed from his 
service-connected back disorder.  He had no specific 
complaints related to flat feet at that time, as he was 
essentially non-ambulatory and was examined in his 
wheelchair.  The veteran was unable to demonstrate backward 
extension of the lumbar spine.  Forward flexion was to 25 
degrees, accompanied by loud groans.  The veteran was unable 
to perform straight leg raising as well as bilateral lateral 
flexion and rotation.  Bilateral pes planus was present, 
without symptomatology and with tenderness to palpation.  The 
diagnoses were:  congestive heart failure; coronary artery 
disease without evidence of ischemia; hypertension; chronic 
renal insufficiency, progressive; chronic atrial 
fibrillation, controlled; history of gastrointestinal bleed; 
severe degenerative arthritis, multiple joints, primary 
current symptomatology with the knees; status post operative 
procedure for herniated nucleus pulposus; and severe 
degenerative disc disease and degenerative arthritis of the 
cervical and lumbar spine.  The examiner concluded that:  (1) 
the veteran would be unemployable secondary to multiple joint 
arthritis and severe degenerative arthritis of the lumbar 
spine; (2) a 60 percent assignment of unemployability due to 
herniated nucleus pulposus was made; and (3) it was unlikely 
that multiple joint arthritis, a bilateral knee disability, 
and heart disease were a result of the veteran's herniated 
nucleus pulposus and/or pes planus.

The veteran contends that his service-connected disabilities 
are the sole cause of his unemployability.  However, the 
Board notes that the veteran has multiple non-service-
connected disabilities which, together with his service-
connected disabilities, result in an inability to continue in 
his customary line of work (managing an automobile 
dealership).  However, to receive a total compensation 
rating, a veteran must be unemployable solely as a result of 
service-connected disabilities.  Blackburn v. Brown, 4 Vet. 
App. 395, 398 (1993) (emphasis added).  The claims file 
contains no medical evidence or medical opinion to show that 
the veteran is unable to work because of his herniated 
nucleus pulposus and pes planus.  Indeed, the April 1998 VA 
examination specifically found a "60 percent" assignment of 
unemployability (not 100 percent) due to herniated nucleus 
pulposus.  The examiner also found that the veteran would be 
unemployable secondary to non-(non-service-connected) 
multiple joint arthritis and severe degenerative arthritis of 
the lumbar spine.  Finally, she concluded that it was 
unlikely that multiple joint arthritis, a bilateral knee 
disability, and heart disease resulted from the veteran's 
service-connected herniated nucleus pulposus and/or pes 
planus.

Excluding the adverse affects of non-service-connected 
conditions and advancing age, the weight of the evidence 
shows that the veteran's service-connected disabilities alone 
do not prevent him from performing the physical and mental 
acts required for gainful employment.  While the service-
connected disabilities present some definite industrial 
impairment, as reflected by the combined 60 percent 
compensation rating, there are no circumstances to place the 
appellant's case in a different position than similarly-rated 
veterans.  Van Hoose, 4 Vet. App. at 363.  Moreover, the 
veteran's current evaluations for his service-connected 
disabilities compensate him for considerable loss of working 
time from exacerbations of illnesses proportionate to the 
severity of several grades of disability.  38 C.F.R. § 4.1 
(1998).  Considering the nature and severity of the veteran's 
overall disability due to his service-connected disabilities, 
and his educational and work background, he is still capable 
of gainful employment.  Even assuming arguendo that the 
veteran could not resume his previous position in the retail 
automotive field, there is no evidence of record to show that 
the veteran's service-connected disabilities preclude his 
participation in all forms of substantially gainful 
employment.  Accordingly, a total compensation rating based 
on individual unemployability is not warranted.  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is not applicable, and the 
claim for a total compensation rating must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-55 (1990).


ORDER

A total compensation rating on the basis of individual 
unemployability is denied.





		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

